Rodman & Renshaw Annual Global Investment Conference September 2010 Forward Looking Statements nTotal Assets $2.6 bil nBranches67 nFTE812 nMarket Cap$445 mil nInstitutional Ownership62% nAverage Daily Volume$3.0 mil Date: August 30, 2010 Value in the Banking Sector? Checklist for success in current environment: Capital nStrongly capitalized Markets nSolid Distribution Network nStable Geographic Markets nDisciplined Competition Performance nStrong Net Interest Margin nStrong NIM Management nStrong Fee income nAbility to control expenses Growth nLiquidity to grow nAbility to grow share in market nOpportunity to grow into new markets Management City Holding Company: nMarkets:Operates an extremely strong retail/commercial franchise in stable markets with disciplined competition nAsset Quality:Strong compared to peers and City’s management has recognized and dealt with issues nPerformance:Has Consistently outperformed peers with respect to earnings, capital, and liquidity nGrowth:Growing and succeeding in slow-growth stable markets with targeted expansion into new markets 1st Branch Share & 9% Deposit Share in Huntington WV/Ashland KY MSA $3.8 Billion 1st Branch Share & 10% Deposit Share in WV’s largest market; $5.3B 1st & 27% Deposit Share $2.0 Billion 2nd Branch Share & 8% Deposit Share in Morgan, Berkeley & Jefferson Co. WV $1.9 Billion Key Markets Liabilities: Low Cost and stable deposits drives profitability Data: December 31, 2009 CHCO’s Cost of Funds Advantage: CHCO Peers Ave Advantage CD’s 3.16% 2.75% (41 Bps) Interest Bearing Deposits 1.95% 1.90% (5 Bps) Total Deposits 1.65% 1.69% 4 Bps Interest Bearing Liabilities 1.87% 2.18% 31 Bps Data: 2009. Peers reflect publicly traded $1 to $10 billion banks reporting these rates Net Interest Margin Strong NIM driven by solid core deposit franchise & strong NIM management Strong Deposit Franchise drives top decile Non-Interest Revenue: 24% 76% 63% *As of December 31, 2009. Non- interest income excludes other than temporary impairment losses and VISA IPO gain Sample of 295 reporting publicly traded banks and thrifts with assets between $1 and $10 billion as of December 31, 2009, excluding investment gains/losses 94th percentile City’s Deposit Franchise: nCity’s Non-Interest Income represents 36% of total revenues nCHCO Ave Deposits/Branch$32 MM nPeer Ave Deposits/Branch$41 MM nAverage Depository Hhlds/Branch 2,200 nIndustry Ave. Hhlds per Branch* 1,220 As compared to other $2.6B banks, City has more branches and in each of these branches, more households than larger branches, resulting in City’s exceptionally strong retail deposit franchise. * FIS Real-time Processing Implementation nMay 12, 2010: Implemented “Passport” software providing “real-time” posting of debits/credits intra-day Regulation E Time-Line nApril 1, 2010: Began Communication Effort regarding Regulation E n49% of customers made election prior to implementation nImplementation: August 14th nAdditional4% of customers have made election post-implementation Regulation E nCustomers who have NEVER overdrawn their account: uResponse Rate:37% uOpt-In / Opt-Out / Force-out:26% / 11% /63% nCustomers who HAVE overdrawn their account: uResponse Rate:86% uOpt-In/ Opt-Out / Force-out:75% /11% /14% nEstimated impact to Total Service Charge Revenues from Reg E & “Passport” :-12 to 15% Asset Quality: a function of culture and market •City’s Loans are 60% Retail/40% Commercial •City’s market area tends to be more stable •Real Estate prices in City’s market area have been relatively stable •City’s Past-due loan trends are stable •City’s non-performing asset levels are stronger than peers •City has been aggressive about charging down non-performing loans Conservative Loan Portfolio Mix Loan to Deposits 82.8% Loan to Deposits 86.5% Sample of 296 publicly traded banks and thrifts with assets between $1-$10 billion as of December 31, 2009 As of December 31, 2009 Retail Loan Facts: •Residential RE are 1,3,5 and 10 Yr ARMs •No Sub-prime, Interest-only, Option Adjustable •Home Equity loans include LOCs, fixed amortizing loans, non-purchase adjustable loans •65% of Home Equity Loans are 1st Lien Position •66% of Home Equity Loans have a LTV < 80%. •Ave Loan Balance for Residential RE is $78,000 •Ave Loan Balance for Home Equity loans is $35,000 Stable Past-Due Loans (30+ days) Past-due loans trends are stable and reflect better economics in City’s core markets NPA’s to Loans & OREO 31% 44% Commercial $0.770MM Net Charge-offs: 2010 YTD Greenbrier Resort Speculative Properties - 6/30/10 Original Loan Balances$ 18.0 MM Current Loan Book Balance net of reserves$1.0 MM OREO after Charge-off’s$9.3 MM On-Balance Sheet:$ 10.3 MM (57% oforig loan) Sale of $1.7MM in 3rd Quarter CHCO’s performance is exceptionally strong…… YTD Reported ROA 1.51% ROTE 15.6% Tangible Common Equity/TA 9.86% NIM 4.18% Efficiency Ratio 53.4% Non-Int Rev/Total Rev* 36.2% CHCO consistently among the strongest: 2009 Peers** Median Reported ROA 2.09% 2.11% 2.03% 1.12% 1.63% 0.46% - 95th %ile ROTE 22.3% 22.4% 21.0% 11.4% 18.0% 6.62% - 95th %ile Tangible Common Equity/TA 9.5% 10.1% 9.7% 8.83% 9.78% 7.4% - 95th %ile NIM 4.49% 4.56% 4.34% 4.64% 4.18% 3.76%- 90th %ile Efficiency Ratio 46.7% 44.5% 45.9% 46.3% 50.0% 59.9% - 100th %ile Non-Int
